                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

              Plaintiff,

v.                                                             CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

              Defendants.

ORDER GRANTING STIPULATED MOTION TO EXTEND DISCOVERY DEADLINES

       THIS MATTER is before the Court on the parties’ Stipulated Motion to Extend the

Discovery Deadlines, (Doc. 74), filed March 29, 2019. The parties ask to extend the

scheduling order deadlines due to delays in gathering necessary records. The Court,

having considered the Motion and noting it is unopposed, finds that the motion is well-

taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Stipulated Motion to Extend the

Discovery Deadlines, (Doc. 74), is GRANTED, and the scheduling order is modified as

follows:

       1. Plaintiff shall identify expert witnesses and provide expert reports by June 5,

           2019.

       2. Defendants shall identify expert witnesses and provide expert reports by July

           5, 2019.

       3. The termination date for discovery is August 5, 2019.

       4. Motions relating to discovery shall be filed by August 26, 2019.

       5. Pretrial motions, other than those relating to discovery, shall be filed by

           August 29, 2019.
      Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff

to Defendants on or before September 23, 2019; Defendants to the Court on or before

October 7, 2019.

       IT IS SO ORDERED.


                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
